     Case 3:16-cv-02583-L-BLM Document 62 Filed 12/10/18 PageID.2684 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 16cv2583-L(BLM)
11   WHITEWATER DRAW NATURAL RESOURCE
     CONSERVATION DISTRICT, et al.,
12                                                          ORDER FINDING EARLY NEUTRAL
                                          Plaintiffs,       EVALUATION CONFERENCE
13                                                          INAPPROPRIATE
     v.
14
     KIRSTJEN M. NIELSEN, et al.,
15
                                       Defendants.
16

17         The instant matter was initiated on October 17, 2016 when Plaintiffs filed their original

18   complaint against Defendants. ECF No. 1. Since then, the parties have filed several motions,

19   all of which have been addressed by District Judge M. James Lorenz. On November 14, 2018,
20   Defendants filed their answer to Plaintiffs’ amended complaint [ECF No. 59], and on November

21   20, 2018, the parties filed a “Joint Status Report and Joint Motion for Entry of Proposed Briefing

22   Schedule,” in which the parties agreed “the case [would be] appropriately resolved on the basis

23   of cross-motions for summary judgment without need for trial . . . .” ECF No. 60. On November

24   21, 2018, Judge Lorenz issued an order setting the briefing schedule for the parties’ respective

25   motions. ECF No. 61.

26         In light of the parties joint status report and motion [see ECF No. 60] and Judge Lorenz’s
27   November 21, 2018 order [ECF No. 61], the Court finds it inappropriate to hold an Early Neutral
28   Evaluation and Case Management Conference at this time.

                                                        1
                                                                                        16cv2583-L(BLM)
     Case 3:16-cv-02583-L-BLM Document 62 Filed 12/10/18 PageID.2685 Page 2 of 2



1         IT IS SO ORDERED.

2

3    Dated: 12/10/2018

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
28

                                            2
                                                                         16cv2583-L(BLM)
